Title: From John Adams to William White, 28 February 1786
From: Adams, John
To: White, William


     
      Sir
      Grosvenor Square Feb. 28. 1786
     
     Your Favour of the 26 of Nov. by Mr Peters, I had not the Honour to receive, till a few days ago. I am much obliged to you, for this Mark of your Confidence, and for the Pamphlets and Papers inclosed, which I had Yesterday an Opportunity of communicating to the Archbishop of Canterbury, when his Grace did me the Honour of a Visit to deliver me the inclosed Letter, with the Desire of the Bishops that I would transmit it to the Committee.
     I have not understood, that there will be any political Objection against the Measure you desire. if any Such Should arise, as an American Citizen tho not an Episcopalian I can very consistently endeavour to remove it: because I do not believe that the Benevolence of the Father of all, is confined by our Lines of Distinction or differences of Opinion: and because I think that when We can enlarge our Minds to allow each other an entire Liberty in religious

matters the human Race will be more happy and respectable in this and the future Stage of their Existence. It would be inconsistent with the American Character, and with the Principles of our Constitutions to raise political Objections against the Consecration of Bishops as it is merely a religious Ceremony. The States will no doubt take Care that no Temperal Powers inconsistent with their civil Politics shall be annexed to the Character. This however is their Affair.
     With great Respect and Esteem, I have the Honour / to be, Sir your most obedient and most / humble servant
     
      John Adams.
     
    